Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is dated as of the 23rd of June, 2012 by and between Universal
Travel Group, a Nevada corporation with its principal office at 9F,Building A,
Rongchao Marina Bay Center,No.202 I ,Haixiu Rd, Baoan District, Shenzhen, China
5 18133(the "Company"), and Hui.jie Gao, residing at 3F,Hualian Building,
No.2008 Sherman Middle Road, Futian District, Shenzhen ("Executive").

 

WITNESSETH:

 

WHEREAS, the Company is desirous of engaging Huijie Gao as its Director & Vice
President of Corporate Finance and he is agreeable to being so appointed on the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1. Employment and Duties.

 

(a)    Subject to the terms and conditions hereinafter set forth, the Company
hereby employs Huijie Gao as its Director& Vice President of Corporate Finance
and he shall have the duties and responsibilities associated with a Director&
Vice President of Corporate Finance of a public corporation. During the Term, as
hereinafter de lined, Executive shall report to the Company's Chief Executive
Officer and the board of directors. Executive shall also perform such other
duties and responsibilities as may be determined by the Company's board of
directors, Chief Executive Officer, as long as such duties and responsibilities
are consistent with those of the Company's Director& Vice President of Corporate
Finance.

 

(b)   Executive shall also serve in such executive capacity or capacities with
respect to any affiliate of-the Company to which he may be elected or appointed,
provided that such duties are consistent with those of-the Company's Director&
Vice President of-Corporate Finance. During the Tel-m, Executive shall receive
no additional compensation for services rendered pursuant to this Section 1(b).
For purposes of this Agreement, the term "affiliate" shall mean an entity that
is controlled by the Company.

 

(c)    Unless terminated earlier as provided in Section 5 of this Agreement,
this Agreement shall have an initial term (the "Initial Term") commencing as of
the date of this Agreement and expiring on January 31, 2013, and continuing on a
year-to-year basis thereafter unless terminated by either party on not less than
thirty (30) days’ notice prior to the expiration of the Initial Term or any
one-year extension. The Initial Tern and the one-year extensions are
collectively referred to as the "Term."

 

2. Performance. Executive hereby accepts the employment contemplated by this
Agreement. During the Term, he shall devote substantially all of his business
time to the performance of his duties under this Agreement, and shall perform
such duties diligently, in good faith and in a manner consistent with the best
interests of the Company.

 

3. Compensation and Other Benefits.

 

(a) (1) For his services to the Company during the Term, the Company" shall: (x)
pay Executive an annual salary ("Salary") at the rate of Thirty Eight Thousand
Dollars ($38,000) and (y) eligibility to receive bonus compensation and stock
options or other equity-based incentives as the discretion of-the compensation
committee of the Board of Directors. All Salary payments shall be payable in
such installments as the Company regularly pays its employees in accordance with
normal payroll practices.

 





 

  

(ii) Executive's base salary as set forth in Paragraph 3(a)(i) above may be
increased at the discretion of the compensation committee of the Board of
Directors.

(b) Executive shall receive the following benefits during the Term:

(i)                 Major medical health and dental insurance.

(ii)               Vacation in accordance with Company policy which shall
provide for not less than two (2) weeks per year.

 

4.      Reimbursement of Expenses. The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized, ordinary and
necessary out-of-pocket expenses reasonably incurred by Executive during the
Term in connection with the performance of his services pursuant to this
Agreement hereunder in accordance with the Company's expense reimbursement
policy.

 

5.      Termination of Employment.

 

(a)    This Agreement and Executive's employment hereunder shall terminate
immediately upon his death.

(b)   This Agreement and Executive's employment pursuant to this Agreement, may
be terminated by him or the Company on not less than thirty (30) days' written
notice, including in the event of Executive's Disability. The term "Disability"
shall mean any illness, disability or incapacity of Executive which prevents him
from substantially performing his venial- duties for a period of three (3)
consecutive months or four (4) months, even though not consecutive, in any
twelve (12) month period. However, if Executive is covered by long-term
disability insurance, the Company may not terminate this Agreement pursuant to
this Section 5(b) unless he is eligible for disability payments under his
long-term disability insurance.

(c)    The Company may terminate this Agreement and Executive's employment
pursuant to this Agreement for cause with no notice. The term "cause" shall
mean:

(i)                 Repeated failure to perform material instructions from the
Company's board of directors, Chief Executive Office, provided that such
instructions are reasonable and consistent with his duties as set forth in
Section 1 of this Agreement or any other failure or refusal by Executive to
perform his duties required by said Section 1; provided, however, that Executive
shall have received notice from the Board specifying the nature of such failure
in reasonable detail and he shall have failed to cure the failure within ten
(10) business days after receipt of such notice:

(ii)               a breach of Section 6, 7 or 8 of this Agreement;

(iii)             a breach of trust whereby Executive obtains personal gain or
benefit at the expense of or to the detriment of the Company;

(iv)                his use of illegal substances;

(v)                  his abuse of alcohol continuing after written notice from
the board of directors or the Company's Chief Executive Officer or ;

(vi)             any fraudulent or dishonest conduct by Executive or any other
conduct by him, which damages the Company or any of its affiliates or their
property, business or reputation;

 

(vii)           a conviction of or plea of nolo contendere by Executive of (A)
any felony or (B) any other crime involving fraud, theft, embezzlement or use or
possession of illegal substances; or

 



2

 



 

(viii)         the admission by Executive of-any matters set forth in Section
5(c)(vii) of this Agreement.

 

(d) Executive's resignation prior to the expiration of the Term, other than for
Good Reason shall be treated in the same manner as a termination for cause. The
term "Good Reason" shall mean:

 

(i)Any material breach by the Company of -its obligations under this Agreement
which are not cured within ten (10) business days alter notice from Executive
which sets forth in reasonable detail the nature of the breach.

 

(ii)Any change in Executive's duties such that Executive is no longer the
Company's Director& Vice President of Corporate Finance, unless such change was
made with his consent.

 

(iii)                     Any action on the part of the Company which impairs
Executive's ability to exercise his duties as the Company's Director & Vice
President of Corporate Finance.

 

6.      Trade Secrets and Proprietary Information. Executive recognizes and
acknowledges that the Company, through the expenditure of considerable time and
money, has developed and will continue to develop in the future information
Concerning customers, clients, marketing, products, Services, business, research
and development activities and operational methods of the Company and its
customers or clients, contracts, financial or other data, technical data or any
other confidential or proprietary information possessed, owned or used by the
Company, the disclosure of which could or does have a material adverse effect on
the Company, its business, any business it proposes to engage in, its
operations, financial condition or prospects and that the same are confidential
and proprietary and considered "confidential information" of the Company for the
purposes of this Agreement. In consideration of his employment and engagement as
Chief Financial Officer, Executive agrees that he will not, during or after the
Term, without the consent of the Company's Chief Executive Officer, make any
disclosure of confidential information now or hereafter possessed by the
Company, to any person, partnership, corporation or entity either during or
after the term here of, except that nothing in this Agreement shall be Construed
to prohibit him from using or disclosing such information (a) if such disclosure
is necessary in the normal course of the Company's business in accordance with
Company policies or instructions or authorization from the board of directors or
executive committee, (b) such information shall become public knowledge other
than by or as a result of disclosure by a person not having a right to make such
disclosure, (c) complying with legal process; provided, that in the event he is
required to make disclosure pursuant to legal process, he shall give the Company
prompt notice thereof and the opportunity to object to the disclosure, or (d)
subsequent to the Term, if such information shall have either (i) been developed
by him independent of any ol'the Company's confidential or proprietary
information or (ii) been disclosed to him by a person not subject to a
confidentiality agreement with or other obligation of confidentiality to the
Company. For the purposes of Sections 6, 7 and 8 of this Agreement, the term
"Company" shall include the Company, its parent, its subsidiaries and its
affiliates.

 

7.      Covenant Not To Solicit or Compete.

 

(a) During the period from the date of this Agreement until one (1) year
following the date on which Executive's employment is terminated, he will not,
directly or indirectly:

 

(i)                 Persuade or attempt to persuade any person or entity which
is or was a customer, client or supplier of the Company to cease doing business
with the Company, or to reduce the amount of business it does with the Company
(the terms -customer" and "client" as used in this Section 7 to include any
potential customer or client to whom the Company submitted bids or proposals, or
with whom the Company conducted negotiations, during the term of Executive's
employment hereunder or during the twelve (12) months preceding the termination
of his employment);

 



3

 



 

(ii)               solicit for himself or any other person or entity other than
the Company the business of any person or entity which is a customer or client
of the Company, or was a customer or client of the Company within one (1) year
prior to the termination of his employment; or

 

(iii)             persuade or attempt to persuade any employee of the Company,
or any individual who was an employee of the Company during the one (1) year
period prior to the lawful and proper termination of this Agreement, to leave
the Company's employ, or to become employed by any person or entity other than
the Company.

 

(b) Executive acknowledges that the restrictive covenants (the "Restrictive
Covenants") contained in Sections 6 and 7 of this Agreement are a condition of
his employment are reasonable and valid in geographical and temporal scope and
in all other respects. If any court determines that any of the Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall remain in full force and effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.

 

8.      Inventions and Discoveries. Executive agrees promptly to disclose in
writing to the Company any invention or discovery made by him during the period
of time that this Agreement remains in full force and effect, whether during or
after working hours, in any business in which the Company is then engaged or
which otherwise relates to any product or service dealt in by the Company and
such inventions and discoveries shall be the Company's sole property. Executive
acknowledges that any such invention or discovery developed by him and any
intellectual property rights relating thereto shall be considered as "work
performed for hire." In the event that any such intellectual property rights are
not, for any reason, deemed work per1brmed for hire, Executive hereby assigns to
the Company any and all of his right, title and interest therein to the Company.
Upon the Company's request, Executive shall execute and assign to the Company
all applications for copyrights and letters patent of the United States and such
foreign countries as the Company may designate, and Executive shall execute and
deliver to the Company such other instruments as the Company deems necessary to
confirm the Company's sole ownership of all rights, title and interest in and to
such inventions and discoveries, as well as all copyrights and/or patents. If
services in connection with applications for copyrights and/or patents are
per1brmed by Executive at the Company's request after the termination of his
employment hereunder, the Company shall pay his reasonable compensation for such
services rendered after termination of this Agreement.

 

9.      Injunctive Relief. Executive agrees that his violation or threatened
violation of any of the provisions of Sections 6, 7 or 8 of this Agreement shall
cause immediate and irreparable harm to the Company. In the event of any breach
or threatened breach of any of said provisions, Executive consents to the entry
of preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting him from any violation or threatened violation of such provisions
and compelling him to comply NA with such provisions. In the event an injunction
is issued against any such violation by Executive, the period referred to in
Section 7 of this Agreement shall continue until the later of the expiration of
the period set forth therein or one (1) month from the date a final judgment
enforcing such provisions is entered and the time for appeal has lapsed. The
provisions of Sections 6, 7, 8 and 9 of this Agreement shall survive any
termination of this Agreement and Executive's employment pursuant to this
Agreement.

 



4

 



 

10. Miscellaneous.

 

(a)    Executive represents, warrants, covenants and agrees that he has a right
to enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this Agreement, and that he will not use in the performance of
his obligations hereunder any proprietary information of any other party which
he is legally prohibited from using.

 

(b)   If requested by the Company, Executive will cooperate with the Company in
connection with the Company's application to obtain key-man life insurance on
his life, on which the Company will be the beneficiary. Such cooperation shall
include the execution of any applications or other documents requiring his
signature and submission of insurance applications and submission to a physical.

 

(c)    Any notice, consent or communication required under the provisions of
this Agreement shall be given in writing and sent or delivered by hand,
overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or certified mail, return receipt
requested, or telecopier or similar means of communication if receipt is
acknowledged or if transmission is confirmed by mail as provided in this Section
1 1 (c), to the parties at their respective addresses set forth at the beginning
of this Agreement or by telecopier to the Company at (86)75593668556 or to
Executive at (86)75583667993, with notice to the Company being sent to the
attention of the individual who executed this Agreement on behalf of the
Company. Either party may, by like notice, change the person, address or
telecopier number to which notice is to be sent. If no telecopier number is
provided for Executive, notice to him shall not be sent by telecopier.

 

(d)   This Agreement shall in all respects be construed and interpreted in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of New York applicable to contracts executed and to be performed
wholly within such State, without regard to principles of-conflicts of laws. The
parties hereto agree to submit to the exclusive .jurisdiction of the state and
federal courts of New York, New York.

 

(e)    If any term, covenant or condition of this Agreement or the application
thereof to any party or circumstance shall, to any extent, be determined to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to parties or circumstances other-than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court having
jurisdiction may reduce the scope of any provision of this Agreement, including
the geographic and temporal restrictions set forth in Section 7(a) of this
Agreement, so that it complies with applicable law.

 

(f)    This Agreement constitutes the entire agreement of the Company and
Executive as to the subject matter hereof, superseding all prior or
contemporaneous written or oral understandings or agreements, including any and
all previous employment agreements or understandings, all of which are hereby
terminated, with respect to the subject matter covered in this Agreement. This
Agreement may not be modified or amended, nor may any right be waived, except by
a writing which expressly refers to this Agreement, states that it is intended
to be a modification, amendment or waiver and is signed by both parties in the
case of a modification or amendment or by the party granting the waiver. No
course of conduct or dealing between the parties and no custom or trade usage
shall be relied upon to vary the terms of this Agreement. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Agreement.

 

(g)    Neither party hereto shall have the right to assign or transfer any of
its or his rights hereunder- except in connection with a merger of consolidation
of the Company or a sale by the Company of all or substantially all of its
business and assets.

 

(h)   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors, executors, administrators
and permitted assigns.

 



5

 

 

 

(i)     The headings in this Agreement are for convenience of reference only and
shall not affect in any way the construction or interpretation of this
Agreement.

(j)     No delay or omission to exercise any right, power or remedy accruing to
either party hereto shall impair any Such right, power or remedy or shall be
construed to be a waiver of or an acquiescence to any breach hereof. No waiver
of any breach hereof shall be deemed to be a waiver of any other breach hereof
theretofore or thereafter occurring. Any waiver of any provision hereof- shall
be effective only to the extent specifically set forth in an applicable writing.
All remedies afforded to either-party under this Agreement, by law or otherwise,
shall be cumulative and not alternative and shall not preclude assertion by such
party ol'any other rights or the seeking of any other rights or remedies against
any other party.

 

[Intentionally left blank below]

 

 

6

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

UNIVERSAL TRAVEL GROUP

 

By: /s/Moling Shang                        

Moling Shang

Chairwoman, Compensation Committee

 

By: /s/Jiang Jiangping                        

Jiang Jiangping

Chairperson of Board, Chief Executive Officer

 

Executive:

 

/s/Huijie Gao                                      

Huijie Gao

 

7

